         Case 1:18-cr-00526-AJN Document 336 Filed 09/15/21 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


  United States of America,                                                    9/15/21

                 –v–
                                                                   18-cr-526 (AJN)
  Dorfi Montesino,
                                                                       ORDER
                        Defendant.




ALISON J. NATHAN, District Judge:

       On July 29, 2021, the Court ordered the Government and CJA counsel Michael Tremonte

to jointly submit a proposed briefing schedule regarding a motion for compassionate release

within three weeks. Dkt. No. 335. The Court is not in receipt of a proposed briefing schedule.

The parties are hereby ORDERED to submit a schedule in accordance with Dkt. No. 335 on or

before September 24, 2021.

       Mr. Tremonte is further ORDERED to notice an appearance by September 24, 2021. The

Government is ORDERED to provide notice of this Order to Mr. Tremonte.

       SO ORDERED.


Dated: September 15, 2021
       New York, New York
                                                __________________________________
                                                         ALISON J. NATHAN
                                                       United States District Judge
